DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are indefinite because there are numerous instances of indefinite language that fail to clearly indicate the scope of the claimed subject matter.  For example1, in claim 1 there are numerous instances of terminology such as “usable” (line 1) or “configurable” (lines 26, 30).  The broadest reasonable interpretation (BRI) of “usable” or “configurable” fails to clearly indicate that the system performs the functions, or that it is programmed or configured to perform the functions.  The BRI of “usable” or “configurable” merely indicates that the system is capable of being used in such a manner, and includes any and all systems that are not explicitly restricted from being able to perform the functions.  
Similar reasoning may be applied to the language appearing in, for example, lines 5, 15, and 22 (e.g., line 5, “to store”; line 15, “to communicate”; line 22, “is for use”).  The language is indefinite because it appears to communicate intent without explicitly establishing that the system actually performs the functions, or that it is configured or programmed to perform the functions.  Language indicating an intent to use general purpose computing elements for a specific function, or that they are usable or configurable for that function, fails to establish that the computing elements explicitly perform the function.  Any general purpose computing element can be used for any function so long as it is not explicitly restricted from doing so.  
The Examiner recommends that the claim language be amended to clearly and explicitly recite that the system and its elements perform the functions: e.g., non-volatile storage configured to store (or storing) data, network hardware configured to communicate (or communicating), management-related circuitry configured to patch or install, etc.  Claims 6 and 11 are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are directed to systems that execute secure booting by using an encryption key to decrypt operating system code on a storage device, the encryption key itself being either decrypted by an additional encryption key or secured by some other additional security mechanism:
Saroiu et al., U.S. Patent Application Publication No. 2011/0320823,
McCallum et al., U.S. Patent Application Publication No. 2014/0079221,
Ghafoor et al., U.S. Patent Application Publication No. 2017/0124329,
Crowder, Jr. et a., U.S. Patent Application Publication No. 2009/0013166,
Nossik et al., U.S. Patent No. 10,154,023,
Shriver, U.S. Patent No. 8,566,574,
Gueron et al., U.S. Patent Application Publication No. 2009/0172377.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
    

    
        1 The examples cited in claim 1 are not exhaustive.  Applicant is urged to review the entirety of the claims for similar language appearing elsewhere and amend accordingly.